Citation Nr: 0009549	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  95-38 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June to July in 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The veteran completed a timely appeal 
of this rating decision, and, in a May 1997 decision, the 
Board determined that new and material evidence had not been 
submitted to reopen a previously denied claim for service 
connection for a back disorder.  The veteran subsequently 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court), and, in an October 1998 single-
judge decision, the Court vacated and remanded the May 1997 
Board decision.  Subsequently, in an April 1999 decision, the 
Board determined that new and material evidence had been 
submitted to reopen the claim for service connection for a 
back disorder and, upon the reopening of the claim, remanded 
the case to the RO for further development, to include a 
search for records.  The requested development has been 
completed in accord with the Board's remand, and the case has 
since been returned to the Board.


FINDING OF FACT

There is no competent medical evidence of a nexus between a 
current back disorder and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year following separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The nexus 
requirement may be satisfied by evidence showing that a 
chronic disease subject to presumptive service connection was 
manifested to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps v. Gober, 126 F.3d at 1468. 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under 38 C.F.R. § 3.303(b) (1999) by: (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period; and (2) present disability from it.  
Savage v. Gober, 10 Vet. App. at 495.  Either evidence 
contemporaneous with service or the presumption period, or 
evidence that is post-service or post-presumption period, may 
suffice.  Id. 

Initially, the Board has considered the veteran's arguments.  
During his February 1995 VA hearing, the veteran argued that 
he was trampled by his platoon during service and that, as a 
result, he incurred his current back disorder.  He also noted 
that he was treated for this back injury during service.

The Board has reviewed the veteran's service medical records 
and observes that, on July 5, 1968, he complained of cervical 
and lumbar back pain and reported that he had been trampled 
on by several members of his platoon.  His medical examiner 
rendered an impression of sickle cell anemia.  A Medical 
Board report from July 15, 1968 again indicates a diagnosis 
of sickle cell anemia, with no notations of back problems.  A 
post-service June 1975 report from Padco Community Hospital 
in Cairo, Illinois indicates that the veteran complained of 
back pain that started about two to three months earlier, but 
the only diagnosis contained in this report, again, is sickle 
cell anemia.  A November 1975 VA examination report contains 
a diagnosis of scoliosis.  VA x-rays from February 1994 
revealed profound generalized osteoporosis of the lumbar 
spine.  None of the post-service medical records indicating 
back symptomatology contains an opinion linking a current 
back disorder to service.

In this case, there is no competent medical evidence of a 
nexus between a current back disorder and service and no 
evidence of arthritis of the back within one year following 
service.  Indeed, the only evidence of record supporting the 
veteran's claim is the lay evidence of record, described 
above.  However, the veteran has not been shown to possess 
the medical expertise necessary to establish a nexus or link 
between a currently diagnosed disorder and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay 
account of a physician's statement, "filtered as it [is] 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' 
evidence").  Also, to the extent that the veteran has 
alleged continuity of symptomatology of a back disorder since 
service, such continuity of symptomatology has not been shown 
by corresponding medical evidence.  See Savage v. Gober, 10 
Vet. App. at 497.  Therefore, the lay contentions of record, 
alone, do not provide a sufficient basis upon which to find 
this claim to be well grounded.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claim for service connection for a back 
disorder, this claim must be denied as not well grounded.  
Since the veteran's claim for service connection is not well 
grounded, the VA has no further duty to assist him in 
developing the record to support his claim.  See Epps v. 
Gober, 126 F.3d at 1467-68 ("there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well grounded' claim").

The Board recognizes that the RO has denied the veteran's 
claim on its merits, while the Board has denied this claim as 
not well grounded.  Regardless of the basis of the RO's 
denial, however, the Board observes that the Court has held 
that no prejudice to the veteran results in cases where the 
RO denies a claim for service connection on the merits and 
does not include an analysis of whether the veteran's claim 
is well grounded, and the Board denies the same claim as not 
well grounded.  See Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a back disorder is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

